                    4:20-cv-04217-SLD # 6       Page 1 of 3
                                                                                       E-FILED
                                                      Tuesday, 17 November, 2020 10:28:12 AM
                                                                  Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Robert Lee Kennedy,                         )
                                            )
                         Plaintiff,         )
                                            )
v.                                          )          20-4217
                                            )
Dora Villareal, et al.                      )
                                            )
                         Defendants.        )
                                            )
                                            )

                           Merit Review Order

      The plaintiff, proceeding pro se, and currently detained at
Rock Island County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

    Plaintiff alleges that he was arrested by the East Moline Police
Department and transported to the Rock Island County Jail on
                    4:20-cv-04217-SLD # 6   Page 2 of 3




December 19, 2019. Plaintiff alleges that the Rock Island Police
Department informed him in response to a Freedom of Information
Act (FOIA) request that no reports exist related to his arrest or that
release of any records would interfere with ongoing law enforcement
proceedings. Plaintiff alleges that the Office of the Illinois Attorney
General informed him via letter that he “may file suit for injunctive
or declaratory relief” against the government agency that denied his
FOIA request. Plaintiff alleges that he should not be in custody.

       Plaintiff does not state a federal claim to the extent that he
alleges that state officials failed to properly respond to his FOIA
request as any claims arising therefrom are a matter of state law.
Guarjardo-Palma v. Martinson, 622 F.3d 801, 806 (7th Cir. 2010)
(“[A] violation of state law is not a ground for a federal civil rights
suit.”). If Plaintiff is seeking release from custody, his exclusive
remedy is a habeas corpus proceeding, not an action for money
damages under 42 U.S.C. § 1983. Preiser v. Rodriguez, 411 U.S.
475, 489 (1973). The prosecutor Plaintiff sued also has absolute
immunity from suit. Archer v. Chisholm, 870 F.3d 603, 612 (7th Cir.
2017). Plaintiff’s lawsuit will be dismissed.

It is therefore ordered:

     1.   Plaintiff's complaint is dismissed for failure to state a
          claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28
          U.S.C. § 1915A. Any amendment to the Complaint
          would be futile. This case is therefore terminated.
          All pending motions are denied as moot. The clerk is
          directed to enter a judgment pursuant to Fed. R. Civ.
          P. 58.

     2.   This dismissal shall count as one of the plaintiff's
          three allotted “strikes” pursuant to 28 U.S.C. Section
          1915(g). The Clerk of the Court is directed to record
          Plaintiff's strike in the three-strike log.

     3.   Plaintiff must still pay the full docketing fee of $350
          even though his case has been dismissed. The agency
          having custody of Plaintiff shall continue to make
             4:20-cv-04217-SLD # 6   Page 3 of 3




     monthly payments to the Clerk of Court, as directed
     in the Court's prior order.

4.   Plaintiff’s Motion to Request Counsel [5] is denied.
     Plaintiff did not show that he made a reasonable
     attempt to obtain counsel on his own. Pruitt v. Mote,
     503 F.3d 647, 654-55 (7th Cir. 2007).

5.   If Plaintiff wishes to appeal this dismissal, he must
     file a notice of appeal with this Court within 30 days
     of the entry of judgment. Fed. R. App. P. 4(a). A
     motion for leave to appeal in forma pauperis should
     set forth the issues Plaintiff plans to present on
     appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff
     does choose to appeal, he will be liable for the
     $505.00 appellate filing fee irrespective of the
     outcome of the appeal.

       Entered this 17th day of November, 2020.




                  s/ Harold A. Baker
      ___________________________________________
                  HAROLD A. BAKER
          UNITED STATES DISTRICT JUDGE
